IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             April 7, 2009
                                     No. 07-20675
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

THADDEUS MICHAEL LOCKHART,

                                                   Petitioner–Appellant,

v.

NATHANIEL QUARTERMAN, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                   Respondent–Appellee.


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:06-CV-1139


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       Thaddeus Michael Lockhart, Texas prisoner # 265571, appeals from the
district court’s grant of summary judgment dismissing his 28 U.S.C. § 2254
application as time barred. Lockhart’s application challenges the denial of credit
for time that he served on parole following his conviction for aggravated robbery.
We previously granted a certificate of appealability (COA) as to whether
Lockhart’s § 2254 application was timely filed.


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 07-20675

      Lockhart argues that the limitations period should have been tolled
pursuant to 28 U.S.C. § 2244(d)(1)(B) during the pendency of the four time credit
disputes that he filed pursuant to T EX. G OV’T C ODE A NN. § 501.0081.       He
contends that the requirement that he file the time credit disputes prior to
bringing a state application for postconviction relief constitutes a state
impediment to filing. He argues no other basis for tolling the limitations period
for the time credit disputes. Lockhart’s argument is without merit because he
has not argued or shown that the required filing of a time credit dispute
constitutes state action in violation of the Constitution or federal law. See
Egerton v. Cockrell, 334 F.3d 433, 436 (5th Cir. 2003).
      Accordingly, although we find that the district court erred in its time
calculations, we AFFIRM the district court’s dismissal of Lockhart’s § 2254
application as time barred on the basis that he has not shown that he was
entitled to tolling under § 2244(d)(1)(B) during the pendency of his time credit
disputes.
      Lockhart’s motion for the appointment of counsel is DENIED. His motion
to expedite the appeal is DISMISSED as moot.




                                       2